Acknowledgment
The amendment filed on May 19, 2022 responding to the Office Action mailed on March 7, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9 filed Mary 10, 2022, with respect to claims 7 and 12 have been fully considered and are persuasive.  The rejection of claims 7 and 12 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not discloses individually or in combination an array substrate, comprising: a base substrate; a first signal line on the base substrate; a first buffer layer provided on the base substrate and covering the first signal line; a second signal line on a side of the first buffer layer facing away from the base substrate; a first insulating layer provided on the base substrate and covering the second signal line; and a thin film transistor on a side of the first insulating layer facing away from the base substrate, the thin film transistor comprising a gate electrode, a source electrode and a drain electrode, wherein a thickness of the first signal line is greater than a thickness of the gate electrode of the thin film transistor, and a thickness of the second signal line is greater than a thickness of the source electrode or the drain electrode of the thin film transistor.
Regarding claim 18 the prior art does not discloses individually or in combination a method of manufacturing an array substrate, comprising: forming a first signal line on a base substrate; forming a first buffer layer covering the first signal line on the base substrate; forming a second signal line on a side of the first buffer layer facing away from the base substrate; forming a first insulating layer covering the second signal line on the base substrate; and forming a thin film transistor on a side of the first insulating layer facing away from the base substrate, the thin film transistor comprising a gate electrode, a source electrode and a drain electrode, wherein a thickness of the first signal line is greater than a thickness of the gate electrode of the thin film transistor, and a thickness of the second signal line is greater than a thickness of the source electrode or the drain electrode of the thin film transistor.
Claims 2-17 and 18-20 depend directly or indirectly on claims 1or 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893